DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al (U.S. Pub. 2008/0024542)
	Regarding claim 1, an ink jet recording head comprising an ejection chip in which a plurality of ejection orifices for performing ejection is arranged (Figures 2-3; Paragraphs 0038-0040)
	An external wiring board (1300) for applying an electrical signal from the outside to the ejection chip (Figure 11b; Paragraph 0046)
	An electrical joining portion (connected to the recording element substrates) in which external wirings of the external wiring board and the ejection chip are electrically joined (Figure 11b; Paragraph 0046)

	A first spacer (4000) provided in a region of the ejection chip between the electrical joining portion and a member in which the ejection orifices are formed (Figures 11a, 11b; Paragraph 0068)
	A second spacer (1400) provided in a region outside a formation region of the external wirings in the external wiring board (Figures 11a, 11b; Paragraphs 0038, 0065)
	Electrode bumps (1105) of the ejection chip and the external wirings in the external wiring board are joined to each other in the electrical joining portion (Figure 3; Paragraph 0046), and the first spacer and the second spacer are joined to each other (Figure 11b)
	Regarding claim 2, a plurality of the electrode bumps is arrayed (Figures 3, 11a); the first spacer (4000) is arranged along an array direction of the plurality of electrode bumps, in at least the same length as a length of an array of the plurality of electrode bumps (Figure 11a)
	Regarding claim 3, the first spacer is a linear spacer extending along the array direction of the plurality of electrode bumps (Figure 11a)
	Regarding claim 4, the first spacer is bump shaped spacer, a plurality of which is arrayed along the array direction of the plurality of electrode bumps (plurality of first spacers [4000] disclosed; Figure 11a)
Regarding claim 6, a plurality of the external wirings (plurality of connections to the electrode bumps) is arrayed; the second spacer (1400) is arranged, along a first end portion of the external wiring board (1300) on a side of the ejection chip, in at least the same length as a length of an array of the plurality of external wirings (Figure 11b)
	Regarding claim 7, the second spacer (1400) includes a linear portion extending along the first end portion, and the linear portion has at least the same length as the length of the array of the plurality of external wirings (the second spacer extends along the same length and past the array of external wirings; Figures 11a, 11b)
	Regarding claim 8, the second spacer (1400) follows arrangement of the first spacer (4000) and is arranged so as to surround the external wirings on both outer sides of the array of the plurality of external wirings (Figures 4, 11a, 11b)
	Regarding claim 9, a joining thickness between each of the electrode bumps of the ejection chip and each of the external wirings of the external wiring board is the same as a joining thickness between the first spacer and the second spacer (Figures 11a, 11b)
	Regarding claim 12, the ejection chip includes pressure generating elements provided corresponding to the ejection orifices, electrical wirings for transmitting an electrical signal to the pressure generating elements, and lead-out electrode pads electrically connected to the electrical wiring s on a substrate; the external wirings of the external wiring board are electrically joined to the lead 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (U.S. Pub. 2008/0024542) in view of Tanikawa et al (U.S. Pub. 2007/0008375)
Regarding claim 10, Miyazaki discloses an end portion of the external wiring board (1300) is arranged along the ejection orifice array direction of the ejection chip; and in a portion where the external wiring board and the ejection chip overlap, the electrode bumps of the ejection chip and the external wirings of the external wiring board are joined to each other, and the first spacer and the second spacer are joined to each other (Figure 11b; Paragraph 0046)
Tanikawa discloses an external wiring board (3) has a width shorter than a width of the ejection chip (10) in an ejection orifice array direction (Figure 6; Paragraph 0033)


Allowable Subject Matter
Claims 5, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        September 16, 2021